Case 2:19-cr-20128-BAF-RSW ECF No. 79 filed 11/21/19   PageID.489   Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                       Plaintiff,        Case No: 2:19-cr-20128
-v-                                      Honorable Bernard A. Friedman
                                         Magistrate Judge R. Steven Whalen

D-1 TARA LYNN LEE,

                       Defendant.



                   STIPULATION TO SUBSTITUTION
                   OF ATTORNEYS FOR DEFENDANT
                     _____________________________

      IT IS HEREBY STIPULATED AND AGREED by and between the parties
that attorney PAUL STABLEIN, shall be substituted as retained attorney for
Defendant, TARA LYNN LEE, in the place of CJA attorney SANFORD A.
SCHULMAN, in the above-captioned matter.
      .


/s/Sanford Schulman w/permission PJS   /s/Paul J. Stablein
Sanford A. Schulman                    Paul Stablein
Attorney for Defendant                 Paul Stablein, PLLC
                                       Attorney for Defendant
Case 2:19-cr-20128-BAF-RSW ECF No. 79 filed 11/21/19        PageID.490    Page 2 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                           Plaintiff,        Case No: 2:19-cr-20128
-v-                                          Honorable Bernard A. Friedman
                                             Magistrate Judge R. Steven Whalen
D-1 TARA LYNN LEE,

                           Defendant.



                                        ORDER

      Upon the filing and reading of the above Stipulation, and the Court being fully

advised in the premises;

            IT IS HEREBY ORDERED that PAUL STABLEIN, shall be

substituted in the place of CJA attorney SANFORD A. SCHULMAN, as retained

attorney for Defendant, TARA LYNN LEE, in the above cause.

      IT IS SO ORDERED.


                                          s/Bernard A. Friedman
Dated: November 21, 2019                  Bernard A. Friedman
       Detroit, Michigan                  Senior United States District Judge
